DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Claims 1-20 are interpreted under 112(f) because they contain the language “an input part configured to;” ”an output part configured to;” and “a first signal processing part configured to.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Reviewing the specification, “an input part configured to;” read as input signals to the stages; figure 4; ”an output part configured to;” read as output signal of the stages; figure 4 and “a first signal processing part configured to”; read as CLK1; figure 4.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weng (Publication number: US 2021/0366353) in view of Yang et al (Publication number: US 2021/0217350).

Consider Claim 1, Weng shows a gate driver comprising a stage configured to output a gate signal (see figure 8A), the stage comprising: 
(a) An input part configured to control a voltage of a first node and a voltage of a second node based on signals supplied to a first input terminal and a second input terminal (see figure 8A; paragraphs 111 and 112); (Each stage of shift register unit receives clock signals clk1 and c1k2 and constant voltage signals VGH and VGL. The input part is read as the input terminals connected to each stage).
(b) An output part configured to supply a voltage of a first power source or a voltage of a second power source as the gate signal to an output terminal based on a voltage of a third node and a voltage of a fourth node (see figure 8A; paragraphs 111 and 112); (An input signal terminal of a second stage of shift register unit is coupled to an output signal terminal of the first stage of shift register unit to receive an output signal out1 of the first stage of shift register unit as an input signal in1, and so on).
(c) A first signal processing part configured to supply the voltage of the second power source to the fourth node based on the voltage of the first node, or to electrically connect the second node and the fourth node through a fifth node based on a signal supplied to a third input terminal (see figure 8A; paragraphs 111 and 112); (The first signal processing part is read as CLK1.  A first clock signal terminal of each stage of shift register unit is coupled to receive a first clock signal CLK1).
(d) A second signal processing part comprising a connection between the third node and a sixth node to control the voltage of the third node based on an operation of the first transistor (see figure 8A; paragraphs 111 and 112); (The second signal processing part is read as CLK2.  A second clock signal terminal of each stage of shift register unit is coupled to receive a second clock signal clk2, a first constant voltage signal terminal of each stage of shift register unit is coupled to receive a first constant voltage signal VGL, and a second constant voltage signal terminal of each stage of shift register unit is coupled to receive a second constant voltage signal VGH).
However, Weng does not specifically show a first transistor connected between the third node and the sixth node.
In related art, Yang et al show a first transistor connected between the third node and the sixth node (see figure 8; paragraphs 59 and 60); (see transistor M9).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Yang et al into the teaching of Weng in order to have a controlling electrode coupled to the clock signal CLK2 terminal (see Yang et al; paragraphs 59 and 60).
Consider Claim 19, Weng shows a display device comprising: 
 (a) An input part configured to control a voltage of a first node and a voltage of a second node based on signals supplied to a first input terminal and a second input terminal (see figure 8A; paragraphs 111 and 112); (Each stage of shift register unit receives clock signals clk1 and c1k2 and constant voltage signals VGH and VGL. The input part is read as the input terminals connected to each stage).
(b) An output part configured to supply a voltage of a first power source or a voltage of a second power source as the gate signal to an output terminal based on a voltage of a third node and a voltage of a fourth node (see figure 8A; paragraphs 111 and 112); (An input signal terminal of a second stage of shift register unit is coupled to an output signal terminal of the first stage of shift register unit to receive an output signal out1 of the first stage of shift register unit as an input signal in1, and so on).
(c) A first signal processing part configured to supply the voltage of the second power source to the fourth node based on the voltage of the first node, or to electrically connect the second node and the fourth node through a fifth node based on a signal supplied to a third input terminal (see figure 8A; paragraphs 111 and 112); (The first signal processing part is read as CLK1.  A first clock signal terminal of each stage of shift register unit is coupled to receive a first clock signal CLK1).
(d) A second signal processing part comprising a connection between the third node and a sixth node to control the voltage of the third node based on an operation of the first transistor (see figure 8A; paragraphs 111 and 112); (The second signal processing part is read as CLK2.  A second clock signal terminal of each stage of shift register unit is coupled to receive a second clock signal clk2, a first constant voltage signal terminal of each stage of shift register unit is coupled to receive a first constant voltage signal VGL, and a second constant voltage signal terminal of each stage of shift register unit is coupled to receive a second constant voltage signal VGH).
However, Weng does not specifically show a first transistor connected between the third node and the sixth node, pixels; a scan driver comprising scan stages to supply a scan signal to the pixels through scan lines; a data driver configured to supply data signals to the pixels through data lines; and an emission driver comprising emission control stages to supply an emission control signal to the pixels through emission control lines.
In related art, Yang et al show a first transistor connected between the third node and the sixth node, pixels; a scan driver comprising scan stages to supply a scan signal to the pixels through scan lines; a data driver configured to supply data signals to the pixels through data lines; and an emission driver comprising emission control stages to supply an emission control signal to the pixels through emission control lines (see figure 8; paragraphs 52, 53, 59 and 60); (see transistor M9. The global resetting sub-circuit 370 may be coupled to a global resetting signal terminal G_RESET and the pulling-down node PD, and configured to transmit a global resetting signal from the global resetting signal terminal to the pulling-down node PD, under a control of the global resetting signal). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Yang et al into the teaching of Weng in order to have a controlling electrode coupled to the clock signal CLK2 terminal (see Yang et al; paragraphs 59 and 60).

Consider Claim 2, Yang et al shows that the second signal processing part further comprises: a second transistor connected between the first input terminal and the sixth node, and comprising a gate electrode connected to the second input terminal; a third transistor connected between the third input terminal and a seventh node, and comprising a gate electrode connected to the sixth node; and a first capacitor connected between the sixth node and the seventh node, and wherein the gate electrode of the first transistor is connected to the sixth node (see figure 8; paragraphs 56 and 57); (The outputting sub-circuit 420 may include a second transistor M2 having a controlling electrode coupled to the pulling-up node PU, a first electrode coupled to the first clock signal terminal CLK1, and a second electrode coupled to the outputting signal terminal OUTPUT. The resetting sub-circuit 430 may include a third transistor M3 having a controlling electrode coupled to the resetting signal terminal RESET).

Consider Claims 3 and 4, Weng shows that the second signal processing part further comprises a fourteenth transistor connected between the second transistor and the sixth node, and comprising a gate electrode configured to receive the voltage of the first power source, wherein the second signal processing part comprises a fifteenth transistor connected between the second power source and the seventh node, and comprising a gate electrode connected to the second node (see paragraphs 65-68); (the first control sub-circuit 220 and the output sub-circuit 230 of the shift register unit 200 in FIG. 3 may be implemented as the input sub-circuit 110, the first control sub-circuit 120 and the output sub-circuit 130 of the shift register unit).

Consider Claim 5, Yang et al shows that the second signal processing part further comprises: a second transistor connected between the first node and the sixth node; a third transistor connected between the third input terminal and a seventh node, and comprising a gate electrode connected to the sixth node; and a first capacitor connected between the sixth node and the seventh node, and wherein a gate electrode of the first transistor is connected to the sixth node (figure 9; paragraph 60); (The voltage regulating sub-circuit 460 may include a second capacitor C2 having a first terminal coupled to the pulling-down controlling node PDCN, and a second terminal coupled to a second electrode of a tenth transistor M10 and a second electrode of an eleventh transistor M11. The voltage regulating sub-circuit 460 may further include the tenth transistor M10 having a controlling electrode coupled to the second clock signal terminal CLK2).

Consider Claim 6, Yang et al shows that the second signal processing part further comprises a fifteenth transistor connected between the second power source and the seventh node, and comprising a gate electrode connected to the second node (figure 9; paragraph 60); (The voltage regulating sub-circuit 460 may include a second capacitor C2 having a first terminal coupled to the pulling-down controlling node PDCN, and a second terminal coupled to a second electrode of a tenth transistor M10 and a second electrode of an eleventh transistor M11. The voltage regulating sub-circuit 460 may further include the tenth transistor M10 having a controlling electrode coupled to the second clock signal terminal CLK2).

Consider Claim 7, Weng shows that the stage further comprises a stabilizing part electrically connected between the input part and the output part, and configured to limit a voltage drop amount of the first node and a voltage drop amount of the second node (see paragraphs 62 and 63); (A desired active output level may be provided by a constant voltage signal instead of a clock signal, which improves the stability of the output signal).

Consider Claim 8, Weng shows that the stabilizing part comprises: a twelfth transistor connected between the first node and the third node, and comprising a gate electrode for receiving the voltage of the first power source; and a thirteenth transistor connected between the second node and the fifth node, and comprising a gate electrode for receiving the voltage of the first power source (see paragraphs 65 and 66; figures 4 and 6).

Consider Claim 13, Yang et al shows that the input part comprises: a fourth transistor connected between the first input terminal and the first node, and comprising a gate electrode connected to the second input terminal; a fifth transistor connected between the second input terminal and the second node, and comprising a gate electrode connected to the first node; and a sixth transistor connected between the first power source and the second node, and comprising a gate electrode connected to the second input terminal (see figure 8A; paragraphs 111 and 112); (The second signal processing part is read as CLK2.  A second clock signal terminal of each stage of shift register unit is coupled to receive a second clock signal clk2, a first constant voltage signal terminal of each stage of shift register unit is coupled to receive a first constant voltage signal VGL, and a second constant voltage signal terminal of each stage of shift register unit is coupled to receive a second constant voltage signal VGH).

Consider Claim 14, Yang et al shows a seventh transistor connected between the first power source and the output terminal, and comprising a gate electrode connected to the third node; and an eighth transistor connected between the second power source and the output terminal, and comprising a gate electrode connected to the fourth node (figure 9; paragraph 60); (The voltage regulating sub-circuit 460 may include a second capacitor C2 having a first terminal coupled to the pulling-down controlling node PDCN, and a second terminal coupled to a second electrode of a tenth transistor M10 and a second electrode of an eleventh transistor M11. The voltage regulating sub-circuit 460 may further include the tenth transistor M10 having a controlling electrode coupled to the second clock signal terminal CLK2).

Consider Claim 15, Yang et al shows that the output part further comprises: a seventeenth transistor connected between the first node and an eighth node, and comprising a gate electrode connected to the first power source; an eighteenth transistor connected between the first power source and the output terminal, and comprising a gate electrode connected to the eighth node; and a fourth capacitor connected between the eighth node and the output terminal (see figure 8; paragraphs 52, 53, 59 and 60); (see transistor M9. The global resetting sub-circuit 370 may be coupled to a global resetting signal terminal G_RESET and the pulling-down node PD, and configured to transmit a global resetting signal from the global resetting signal terminal to the pulling-down node PD, under a control of the global resetting signal). 

Consider Claim 16, Yang et al shows that the output part controls a voltage drop amount of the gate signal by using coupling of the fourth capacitor according to a voltage change of the output terminal (figures 1 and 4; paragraphs 36 and 37); (The shift register 100 includes nine transistors M1 to M9 and one capacitor C1).

Consider Claim 17, Weng shows that the first signal processing part comprises: a second capacitor comprising a first terminal connected to the fifth node; a ninth transistor connected between a second terminal of the second capacitor and the fourth node, and comprising a gate electrode connected to the third input terminal; a tenth transistor connected between the second terminal of the second capacitor and the third input terminal, and comprising a gate electrode connected to the fifth node; an eleventh transistor connected between the second power source and the fourth node, and comprising a gate electrode connected to the first node; and a third capacitor connected between the second power source and the fourth node (see paragraphs 78 and 79); (The first capacitor C1 has a first terminal coupled to the first pull-down node N1, and a second terminal coupled to the output terminal OUT. The first capacitor C1 is used to maintain a voltage difference between the first pull-down node Ni and the output terminal OUT, and enable formation of a gate-source voltage for causing the third transistor T3 to be turned on in a case where the first control sub-circuit 220 is turned on, so as to maintain a stable output at an active level for a certain period of time. The second capacitor C2 may have a first terminal coupled to the pull-up node N3, and a second terminal coupled to the second constant voltage signal terminal VGH).

Consider Claim 18, Weng shows that the first input terminal receives an output signal of a previous stage or a start pulse, wherein the second input terminal receives a first clock signal, and wherein the third input terminal receives a second clock signal that is shifted from the first clock signal (see figure 8A; paragraphs 111 and 112); (The second signal processing part is read as CLK2.  A second clock signal terminal of each stage of shift register unit is coupled to receive a second clock signal clk2, a first constant voltage signal terminal of each stage of shift register unit is coupled to receive a first constant voltage signal VGL, and a second constant voltage signal terminal of each stage of shift register unit is coupled to receive a second constant voltage signal VGH).

Consider Claim 20, Yang et al shows that the second signal processing part further comprises: a second transistor connected between the first input terminal and the sixth node, and comprising a gate electrode connected to the second input terminal; a third transistor connected between the third input terminal and a seventh node and comprising a gate electrode connected to the sixth node; and a first capacitor connected between the sixth node and the seventh node, and wherein the gate electrode of the first transistor is connected to the sixth node (see figure 8; paragraphs 56 and 57); (The outputting sub-circuit 420 may include a second transistor M2 having a controlling electrode coupled to the pulling-up node PU, a first electrode coupled to the first clock signal terminal CLK1, and a second electrode coupled to the outputting signal terminal OUTPUT. The resetting sub-circuit 430 may include a third transistor M3 having a controlling electrode coupled to the resetting signal terminal RESET).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weng (Publication number: US 2021/0366353) in view of Yang et al (Publication number: US 2021/0217350) in view of Kim et al (Publication number: US 2019/0035322).

Consider Claim 9, Weng and Yang et al do not specifically show that the stage further comprises an initializing part configured to supply the voltage of the second power source to the first node during an initializing period.
In related art, Kim et al shows that the stage further comprises an initializing part configured to supply the voltage of the second power source to the first node during an initializing period (see paragraphs 71 and 72); (For the initialization time Tp, the first to third switch transistors ST1 to ST3 may all be turned on according to the gate on voltage VH/VL of each of the first scan signal Scan1, the second scan signal Scan2, and the emission signal EM. At this time, the data voltage Vdata may be applied to the first node DTG, and the reference voltage Vref may be applied to the second node DTD).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Kim et al into the teaching of Weng and Yang et al in order to turn on the transistor (see Kim et al; paragraphs 71 and 72).

Consider Claim 10, Kim et al shows that the the initializing part comprises a nineteenth transistor and a twentieth transistor connected in series between the second power source and the first node, wherein the nineteenth transistor comprises a gate electrode connected to the second node, and wherein the twentieth transistor comprises a gate electrode connected to the third input terminal (see paragraphs 71 and 72; figures 4 and 5).

Consider Claim 11, Kim et al shows that the initializing part comprises a sixteenth transistor connected between the second power source and the first node, and comprising a gate electrode for receiving a reset signal (see paragraphs 127 and 128); (A first gate start voltage G1VST, the first gate clock signal1 G1CLK1, a first gate clock signal2 G1CLK2, the first clock signal CLK1, a gate high voltage VGH, the first gate low voltage VGL1, the second gate low voltage VGL2, and a reset signal Reset may be applied to each of the first scan stages).

Consider Claim 12, Kim et al shows that the gate driver is configured to substantially simultaneously output the gate signal having a high level to all of gate lines during the initializing period (see paragraphs 71 and 72); (For the initialization time Tp, the first to third switch transistors ST1 to ST3 may all be turned on according to the gate on voltage VH/VL of each of the first scan signal Scan1, the second scan signal Scan2, and the emission signal EM. At this time, the data voltage Vdata may be applied to the first node DTG, and the reference voltage Vref may be applied to the second node DTD).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        11/19/2022